Title: To George Washington from Henry Bouquet, 21 August 1758
From: Bouquet, Henry
To: Washington, George



Dear Sir
Reas Town Camp 21st Augt 1758

I Send you 20 Pack horses for the use of your Scouting Partys, wth Pork. Your Convoy will I hope arrive Soon, and restore Plenty in your Empty Stores.
If the 3 Cherokees Acct could be depended upon, The French must have a Camp concealed near the Fort, as they have certainly received a Reinforcemt I Expect Some Intelligs. from the Several Partys actually out.
I had last night a Letter from the General, who is, thank God, better than he has been for Six Weeks. Nothing will prevent his journey, but his extreme Weakness; he proposes to Set out to morrow from Shippensburg.
I went Saturday to the Top of the Allegheny Hill where I had the Satisfaction to See a very good Road. 20 loaded Waggons went up without doubling their Teams: and proceeded as far as Edmunds Swamp: To morrow the Road will be cut 3 miles beyond Kickeny Pawlins, Remains 13 to Loyal Hannon.
The 23d Inst: 1500 men are ordered to take Post there, and as I remain here with about 800 men, I beg you will Send me the Marylanders and Pensilvanians, who might be with you.
Our affairs to the Northward are in a bad situation. There is a flying Raport, of Louisburg being in our hands but I doubt of it.

Mr Hoops who goes to Cumberland, will give directions for the number of Battoes wanted from Virga. I am Dr Sr Your most obedt hble servt

Henry Bouquet


Be so good as to send me for the Genl an Exact Return by companys of every man under your Comand. My Compls. to Col. Byrd. I received last night the inclosed.

